Citation Nr: 0936024	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-34 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1987 to 
August 1998.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran only 
perfected an appeal for the claim for service connection for 
tinnitus.  See 38 C.F.R. § 20.200.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in July 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 
   

FINDING OF FACT

The current tinnitus first manifested during active service 
and is related to noise exposure in service.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran asserts that he incurred bilateral tinnitus due 
to noise exposure in service.  The Veteran reports that the 
tinnitus began while he was in the Marines.  He states that 
in 1991, he was assigned to an artillery unit and he was 
exposed to cannon fire.  The Veteran also states that he 
worked as a machinist in service; he was exposed to noise 
from a dynotest machine.  He reports that he was also exposed 
to noise from an M16, machine guns, grenade range, and a 9 MM 
pistol.  See the Veteran statements dated in October 2008, 
January 2009, the Veteran's testimony before the Board in 
July 2009, and the July 2008 VA audiometric and ear 
examination reports.  Service records show that the Veteran 
served in the Marines and his military occupation for 8 years 
was machinist.    

The Board notes that the Veteran is competent to describe 
being exposed to loud noise, such as noise due to explosives, 
guns, and machines, and he is competent to report symptoms of 
ringing in the ear.  A lay person is competent to testify 
only as to observable symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  Although a lay person is competent to 
testify as to symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, 
the Board concludes that there is competent evidence that the 
Veteran was exposed to noise due to explosives, guns, and 
machines in service and he is competent to testify to 
observable symptoms such as ringing in the ears.  

Regarding post-service noise exposure, the Veteran reported 
that he had no recreational noise exposure and he did not 
hunt.  See the July 2008 VA audiometric examination report.  
The Veteran stated that since service, he worked as a 
production supervisor in the manufacturing field.  He stated 
that there was loud noise at the plant but not in his 
department.  He also reported that he wore protective hearing 
aids at work.  See the July 2008 VA ear examination report. 

The service treatment records do not show complaints or 
diagnosis of tinnitus, though they do reflect treatment for 
serous otitis in October 1989.  A June 1993 medical 
surveillance questionnaire indicates that ear plugs were 
issued to the Veteran and he worked in a brake repair room 
from March 1988 to June 1993.  There is competent lay 
testimony of tinnitus in service.  As noted above, the 
Veteran is competent to describe observable symptoms such as 
ringing in the ears, and the Veteran's statements are 
sufficient to establish in-service tinnitus.  

There is competent evidence of tinnitus since service.  The 
Veteran states that he has experienced tinnitus since 1991.  
The Board finds that tinnitus is a condition that is capable 
of lay observation.  Again, lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Tinnitus is capable of lay observation and the Veteran's lay 
testimony that he had tinnitus in service and since service 
is competent to establish tinnitus in service and since 
service.  

The Board notes that the July 2008 VA ear examination report 
indicates that the examiner opined that an opinion as to 
whether the tinnitus was related to service could not be 
resolved without resort to mere speculation.  In reaching 
that conclusion, the examiner noted that that the Veteran's 
service treatment records do not mention tinnitus and the 
Veteran did  not see a medical doctor for tinnitus since 
service separation 10 years earlier.  The examiner stated 
that according to a study by Dauman and Tyler in 1992, cited 
in the Tinnitus Handbook, normal tinnitus is experienced by 
most people without hearing loss.  The examiner indicated 
that the Veteran fit into this criterion.  The examiner 
further stated that according to the American Tinnitus 
Association, the exact cause of tinnitus is unknown and many 
patients who have a history of noise exposure have tinnitus.  
The examiner further noted that noise is by far the most 
probable cause of tinnitus, and it may or may not occur 
simultaneously with hearing loss.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given 
the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the Veteran's current tinnitus is due to noise 
exposure in service.  The VA examiner provided two etiologies 
for the tinnitus; one etiology relates the current tinnitus 
to the Veteran's noise exposure in service.  When the 
evidence is in such relative equipoise, the Board must give 
the Veteran the benefit of the doubt.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Board finds 
that the Veteran currently has tinnitus that is due to noise 
exposure in service.  Thus, the claim for service connection 
for tinnitus is granted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran 
in substantiating his claim.  




ORDER

Entitlement to service connection for tinnitus is warranted.  
The appeal is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


